Citation Nr: 0811421	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  06-24 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
December 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the Phoenix, 
Arizona Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
the veteran's request to reopen previously denied claims for 
service connection for bilateral hearing loss and for 
tinnitus.

In the March 2006 rating decision, the RO also denied the 
veteran's request to reopen a claim for service connection 
for lumbosacral strain, and denied his claim for service 
connection for major depression.  The veteran appealed the 
denial of both of those claims.  In a February 2007 rating 
decision, the RO reopened the claim and granted service 
connection for a lumbosacral spine disability.  In a May 2007 
rating decision, the RO granted service connection for major 
depression.  As the RO granted the veteran's claims with 
respect to the lumbosacral spine and major depression, those 
issues are no longer before the Board on appeal.

In January 2008, the veteran stated that he wished to 
withdraw his appeal with respect to the claims for service 
connection for bilateral hearing loss and for tinnitus.


FINDING OF FACT

In a January 2008 Board hearing, prior to promulgation of a 
decision in the appeal for service connection for bilateral 
hearing loss and for tinnitus, the veteran communicated that 
he wished to withdraw that appeal.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In a January 2008 Travel Board hearing at the RO before the 
undersigned Veterans Law Judge, the veteran stated that he 
wished to withdraw his appeal for service connection for 
bilateral hearing loss and for tinnitus.  A written 
transcript of that hearing was prepared.  The Board finds 
that the veteran's statement, as documented in the hearing 
transcript, satisfies the requirements for withdrawing that 
appeal.  Thus, there is no remaining allegation of error of 
fact or law for appellate consideration, and the appeal is 
withdrawn.  Accordingly, the Board does not have jurisdiction 
to review the appeal, and it is dismissed.  As the appeal is 
dismissed, it is not necessary to discuss VA's duties to 
notify and assist the veteran with respect to those claims.




	(CONTINUED ON NEXT PAGE)





ORDER

The appeal for service connection for bilateral hearing loss 
is dismissed.

The appeal for service connection for tinnitus is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


